UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 3, 2010 INOVA TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEVADA 000-27397 98-0204280 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV89102 (Address of principal executive offices)(Zip Code) 800-757-9808 (Registrant's Telephone Number, Including Area Code) Item 8.01 Other events Inova Technology announces $511,600 contract with Midland School District at its subsidiary Desert Communications in Texas. Item 9.01 Financial Statements and Exhibits (b) Exhibits*. Exhibit No. Item Press Release *Pursuant to Item 601(b)(2) of Regulation S-K, certain of the exhibits and schedules may have been omitted.If so, such exhibits and schedules will be provided to the Securities and Exchange Commission upon request. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Inova Technology, Inc. Date: May 3, 2010 By: /s/ Adam Radly Adam Radly Chairman & Chief Executive Officer
